Citation Nr: 1814776	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-35 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for renal failure (claimed as due to exposure to herbicides).  

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from February 1956 to August 1959 and from March 1960 to April 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79   (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including depression.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required for the issue of service connection for the Veteran's kidney disability because a VA examination is necessary to ascertain the etiology of the disease.  

The Veteran seeks service connection for renal failure (claimed as due to exposure to herbicides).  

A review of the VA treatment records on file reveals that the Veteran had acute kidney failure in the fall of 2009 and was found to have polycystic kidney in May 2010 and end-stage renal disease in December 2010.  However, in a December 2015 treatment record, a physician indicated that there were mixed opinions on the etiology of his kidney disease.  In April 2016, an MRI was taken and it revealed that the Veteran's kidney were both small and had many exophytic cortical cysts to a few medullary cysts; it was concluded that the pattern was consistent with either an unusually severe form of acquired multi-cystic renal disease due to some prior tubular toxin exposure or a late-presenting case of type 2 adult polycystic kidney disease.  The Veteran claims exposure to herbicide in service and the record indicates that he dealt with plastics when he was employed at a company after service.  

Therefore, a VA examination must be scheduled to ascertain the etiology of the Veteran's kidney disease.  

As to the Veteran's claim of entitlement to service connection for an acquired pyschiatriac disability to include PTSD, the Board finds that it is inextricably intertwined with the issue of entitlement to service connection for renal failure where the December 2014 VA examiner commented that "the cumulative evidence suggests his current diagnsosis is . . . related to his kidney disease and associated health problems."  Given that the Veteran's psychiatric disability has been linked to his nonservice-connected kidney disorder, which, if granted, could lead to service connection, and have an effect on the decision, remand is warranted until resolution of the kidney disorder issue has been resolved.  The appropriate remedy where one claim will have a significant impact on the outcome of another claim is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's kidney disease.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that: (1) the Veteran's kidney disease was caused or aggravated by the claimed exposure to herbicide or (2) the Veteran's kidney disease had its onset in, is otherwise etiologically related to, or is aggravated by an event, injury, or disease during the Veteran's active service.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim, and the inextricably intertwined claim of service connection for an acquired psychiatric disability to include PTSD, on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


